DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
The Amendment filed October 26, 2021 is acknowledged.
Claims 11-14 were pending. Claims 11-13 are being examined on the merits. Claim 14 is canceled.

Response to Arguments
Applicant’s arguments filed October 26, 2021 have been fully considered.
All of the previously made objections and rejections are withdrawn in view of Applicant’s arguments and amendments to the claims, or the cancellation of the claim subject to the rejection.	

Election/Restrictions
Applicant’s election of the species of primers having at least the first 15 3’ nucleotides with each of SEQ ID NOs: 2 and 3, and the probe of SEQ ID NO: 4, in the reply filed May 18, 2021 is acknowledged. However, the elected species has been searched and found to be free of the art. As a result, the non-elected species have been rejoined, and are examined on the merits.
WITHDRAWN.

Information Disclosure Statement
The Information Disclosure Statement submitted August 19, 2021 has been considered.

Specification
Regarding the requirements for nucleotide sequence disclosures, the application must contain the Sequence Listing ASCII text file itself, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
Specific deficiency: The sequence listing submitted May 8, 2019 has not been incorporated-by-reference into the specification.  
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 11 recites the limitation “[a] method for … performing a quantification of a target nucleic acid” in the preamble. However, step (a) of claim 11 indicates that the amplifying the target nucleic acid is optional. Therefore, the meaning of the preamble recitation is unclear.
The Examiner suggests amending the preamble to remove “performing a quantification of a target nucleic acid”.

Claim 11 recites a Markush group of nucleic acid control templates including the options of (iii) and (iv), each of which recite “wherein between said terminal 3’-ends and 5’-ends the nucleic acid has any nucleotide sequence … between about 30 and about 1950 nucleotides in length”. The limitation “any nucleotide sequence” is so broad that the boundaries of the protected subject matter are not clearly delineated. For example, it is not clear if any nucleotide sequence would encompass sequences comprising non-natural nucleotides, or regions of internal homology, or other structural issues that could affect amplification. In addition, claim 11 has been amended to require the use of a probe that “has a sequence according to SEQ ID NO. 4”. Therefore, clearly, not “any sequence” could serve as an internal control template. 
The Examiner suggest amending claim 11 to remove options (iii) and (iv).

reverse complement thereof”. It is not clear how the reverse complement of the primers according to SEQ ID NOs: 2 and 3 could be used to amplify the templates recited in claim 11, as the reverse complement of the primers would have the wrong 5’ to 3’ directionality (i.e., they would be “pointing” away from each other when hybridized to the template, even templates that are themselves the “reverse complement” of SEQ ID NO. 1).
The Examiner suggests amending claim 11 to remove the “reverse complement” of SEQ ID NOs: 2 and 3 language.

Claims 12-13 depend from claim 11 and consequently incorporate the indefiniteness issues of claim 11.

Claim 13 recites the limitation “the amplification product amount of the … templates obtained in the … amplification reaction is compared to the amount … that would usually be expected to be obtained”. The limitation “usually” is unclear. Specifically, it is not clear when an expected amount would be “usual” as opposed to, perhaps, “unusual”. Since the ordinary artisan would not be able to determine the metes and bounds of the claim, it is indefinite.

Prior Art
The combination of primers having at least the first 15 3’ nucleotides with each of SEQ ID NOs: 2 and 3, and the probe of SEQ ID NO: 4, is free of the art, as is the combination of SEQ 

Conclusion
Claims 11-13 are being examined, and are rejected. No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240. The examiner can normally be reached M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.L.G./Examiner, Art Unit 1637                                                                                                                                                                                                        
/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637